—In an action to recover damages for personal injuries, the defendants Iris Betancourt and Israel Betancourt and the defendant Faustino Sanementerio separately appeal from a judgment of the Supreme Court, Richmond County (Lebowitz, J.), dated April 7, 1998, which, upon a jury verdict, is in favor of the plaintiff and against them in the principal sum of $398,624. The notices of appeal from an order dated March 16, 1998, are deemed premature notices of appeal from the judgment (see, CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
The plaintiff underwent two invasive procedures under emergency care and sustained two permanent scars, one facial, as a result of a motor vehicle accident. The testimony that he can *384no longer engage in strenuous physical activity was uncontroverted by the defendants. Consequently, we find that the damages awarded to the plaintiff were not excessive because they do not deviate materially from what would be reasonable compensation under the circumstances of this case (see, CPLR 5501 [c]; Rivera v City of New York, 170 AD2d 591). Bracken, J. P., Thompson, Joy and Luciano, JJ., concur.